Citation Nr: 1214287	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include equinus, hammertoes, degenerative joint disease and/or flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO denied service connection for equinus and hammertoes with degenerative joint disease, claimed as a foot condition.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the St. Petersburg, Florida RO.  

In November 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that, in a September 2004 rating decision, the RO denied service connection for hearing loss and tinnitus.  The Veteran perfected an appeal of this rating decision.  In a February 2007 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus, representing a full grant of the benefit sought with respect to these claims. 

In his September 2005 VA Form 9 (substantive appeal) regarding the claims for service connection for hearing loss and tinnitus, the Veteran asserted that he should be entitled to compensation for arthritis in his joints and back, knees, and flat feet.  Claims for service connection for arthritis in the joints and back, a knee disability, and flat feet have not yet been addressed by the RO.  Despite the fact that the RO has not yet adjudicated the claim for service connection for flat feet, pursuant to Clemons v. Shinseki, the Board finds that this matter is encompassed in the claim for service connection for a bilateral foot disability which is currently on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the claim on appeal has been recharacterized as reflected on the title page.  

The issues of entitlement to service connection for arthritis in the joints and back and a knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claim on appeal is warranted.  

As an initial matter, the Board observes that the record reflects that the Veteran's service treatment records were likely destroyed by fire.  In this situation, VA has a heightened duty to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In his January 2009 claim for service connection, the Veteran asserted that he developed a bilateral foot condition during service which caused him pain and periods of incapacitation.  He added that his foot condition had continued since service and was increasing in severity.  In a May 2009 statement, the Veteran reported that, during service, he had to jump off of tanks and half tracks, which resulted in constant foot pain and swelling.  He stated that he went to see the medic on numerous occasions and was told he needed surgery but he did not want to have it.  During the November 2011 hearing, the Veteran reiterated that he injured his feet while jumping off of half tracks during service, a jump from a height of at least eight feet.  He testified that he went to sick call numerous times during service for his feet.  He added that he was given insoles for his boots.  Later during the hearing, the Veteran reported that he was given pain medication for his feet during service and was told that his condition would go away.  The Veteran reported that he had experienced continuous problems with his feet nine tenths of the time since service, and denied any post-service foot injuries.  

VA treatment records associated with the claims file reflect that, in May 2004, the Veteran presented with complaints of foot pain, especially in the metatarsal area, with the left foot worse than the right.  The assessment was foot imbalance with excessive weight bearing on the metatarsal-phalangeal area and the Veteran was to be casted for orthotics.  In February 2009, the Veteran was afforded a right foot X-ray, because of pain across of the top of the foot at the base of the toes.  The impression was marked osteoarthritis at the first metatarsophalangeal joint and a calcaneal spur.  The following month, the Veteran was evaluated by a podiatrist due to complaints of bilateral foot pain at the metatarsophalangeal joint, which the Veteran described as present since service.  Examination revealed bilateral functional equinus, moderate hallux abducto valgus, hammertoes, and bilateral pes cavus.  The assessment was symptomatic equinus and hammertoes.  

The Veteran is competent to report foot pain and swelling during service.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  The Veteran is also competent to report a continuity of symptomatology. Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's January 2009, March 2009, and November 2011 reports of a continuity of symptomatology regarding his feet suggest a link between his current complaints regarding his feet and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

The Board observes that talipes equinus is defined as a congenital deformity of the foot in which the foot is plantar flexed, causing the person to walk on the toes without touching the heel.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 573, 1657.  Congenital or developmental abnormalities are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Accordingly, the VA examiner should consider and address whether the Veteran has a congenital defect of either foot and, if so, whether such defect was subject to a superimposed disease or injury during service, resulting in disability.  

In addition to the foregoing, the record reflects that there are outstanding treatment records which are potentially pertinent to the claim on appeal.  In this regard, during the November 2011 hearing, the Veteran testified that the last doctor he had seen for his feet was that year, not that long ago.  He testified that his current treatment was all with VA.  He further reported that he had first received VA treatment at the Fort Myers VA Outpatient Clinic (OPC) 12 or 13 years earlier.  The claims file reflects that, in rendering the April 2009 rating decision, the RO electronically reviewed VA treatment records from the Fort Myers OPC, dated from January 2007 through March 2009 and printed the pertinent treatment records.  The only VA treatment records currently associated with the claims file are a March 2003 treatment note, the May 2004 podiatry consult, the February 2009 X-ray report, and the March 2009 podiatry consult.  The Veteran's November 2011 testimony indicates that additional VA treatment records are available.  

As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file or Virtual VA e-folder.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During the November 2011 hearing, the Veteran testified that he had sought private treatment for his feet, although he had not provided the names of these physicians to VA.  The Veteran reported that his main doctor had retired and named two family doctors, Dr. B. and Dr. J.C.  He has not subsequently submitted additional information to allow VA to obtain treatment records from these private physicians.  As the claim is being remanded, the AMC/RO should ask the Veteran to provide the names, addresses, and any necessary authorization required to obtain treatment records from his private physicians, and should attempt to obtain any identified records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed bilateral foot condition.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for records from the Fort Myers VA OPC, dated since 1998, and any pertinent treatment records from Dr. B. and Dr. J.C. (as identified during the November 2011 hearing).

2.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any foot disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current foot disorder, to include, but not limited to, osteoarthritis, calcaneal spurs, equinus, hallux abducto valgus, hammertoes, pes cavus, and flat feet.  In regard to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  

The examiner is advised that, for purposes of rendering the above opinion, the Board finds the Veteran's reports of foot pain and swelling during service to be credible based on the evidence currently of record.  The examiner should also consider and address the Veteran's reports of foot pain since service, as discussed above.  

The examiner should specifically consider and address whether the Veteran has a congenital defect of either foot, to include equinus and, if so, whether such defect was subject to a superimposed disease or injury during service, resulting in disability.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


